United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Roanoke, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1735
Issued: December 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2014 appellant timely appealed the March 14, 2014 merit decision and the
April 10, 2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has a ratable impairment of the left upper extremity
and/or right lower extremity; and (2) whether OWCP properly declined to reopen appellant’s
case for merit review under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after OWCP issued its April 10, 2014 decision. The Board is
precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1) (2014).

FACTUAL HISTORY
Appellant, a 67-year-old retired mail processing clerk, sustained injuries to his head,
chest, left arm, and right lower extremity as a result of a July 29, 2009 employment-related
motor vehicle accident (MVA). His accepted conditions include multiple left rib closed fractures
(ICD-9 807.09) and left traumatic pneumothorax (ICD-9 860.0).3 Appellant also sustained an
open fracture of the left radius/ulna (ICD-9 813.93) and a right ankle closed fracture of the
medial malleolus (ICD-9 824.0). Accepted head injuries include traumatic subarachnoid
hemorrhage without open intracranial wound (ICD-9 852.00) and complicated open wound of
the scalp (ICD-9 873.1). Appellant underwent surgery to repair his left arm and right leg
fractures.
OWCP paid wage-loss compensation for temporary total disability through
February 18, 2010. Appellant subsequently returned to work in a part-time, limited-duty
capacity and received compensation for four hours of lost wages per day until he retired in
December 2010.
On July 10, 2012 appellant filed a claim for a schedule award (Form CA-7).
On July 19, 2012 OWCP advised appellant that the then-current record did not support
his claim for a schedule award. It further advised him to provide an impairment rating under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (2008).
OWCP subsequently received July 25, 2012 treatment notes and an attending physician’s
report (Form CA-20) from Dr. Thomas E. Shuler.4 The July 25, 2012 treatment notes report that
appellant had an active summer playing golf and walking. Appellant was experiencing some
ankle pain and swelling, and had done nothing in terms of edema control, bracing, or wrapping.
He rated his pain about 4 out of 10. On physical examination, Dr. Shuler noted 1+ lymphedema
of the lower extremity. He also noted that all of appellant’s surgical wounds were well healed.
Dr. Shuler indicated that appellant had good range of motion, but he also noted some
impingement in range and some anterolateral pain in dorsiflexion eversion and inversion. He
stated that appellant definitely needed to improve his strength, noting that he was about 3+/5 in
eversion.
Recent right ankle x-rays showed that all hardware was intact and in good position.
Dr. Shuler noted the onset of a little osteoarthritis, which was to be expected. He further
commented that considering the high-grade injury appellant sustained, overall he looked quite
good on x-ray.
According to the treatment notes, Dr. Shuler reviewed the July 25, 2012 ankle x-rays
with appellant and explained the findings. He also discussed soft tissue management and the
importance of wrapping appellant’s ankle. Furthermore, Dr. Shuler advised appellant of the
3

Appellant’s medical records also referenced a left clavicle fracture. However, OWCP has not accepted this
particular condition.
4

Dr. Shuler is a Board-certified orthopedic surgeon.

2

importance of low impact activity, such as riding a golf cart instead of walking a lot of sloped
and uneven surfaces. Additionally, he recommended strength building exercises for appellant’s
ankle. Dr. Shuler advised appellant to return on an as-needed basis.
In his July 25, 2012 CA-20, Dr. Shuler diagnosed right ankle fracture, left wrist fracture
with tendon involvement, and clavicle fracture. He indicated that appellant was able to perform
light work as of February 22, 2010. Dr. Shuler also noted that appellant reached maximum
medical improvement (MMI).
OWCP later received Dr. Shuler’s January 16, 2013 treatment records, which included
repeat x-rays of the right ankle, left wrist, and left forearm. Appellant reported that his ankle
ached frequently. He also noted that his pain worsened with walking a half mile or greater.
Appellant wore a brace when planning to walk a distance. Clinical examination of the right
lower extremity showed 1+ lymphedema. Appellant’s scars were noted to be pale and flat, and
his skin was warm, dry, and intact. Dr. Shuler detected a pulse at the dorsalis pedis artery. He
also noted that sensation was intact to light touch. Appellant’s range of motion was “good.”
Dr. Shuler reported dorsiflexion to neutral. Strength on dorsiflexion and plantar flexion was 4/5,
and eversion strength was 3+/5. Dr. Shuler also noted that appellant was tender to palpation at
the medial malleolus over distal hardware.5 Appellant reached MMI and reportedly had no
desire to have his hardware removed. With respect to appellant’s right upper extremity,
Dr. Shuler reported that he could make a full fist. He also noted “[pronation] full [supination] 10
degrees limitation.” The January 16, 2013 treatment notes also indicate that appellant’s wrist
and forearm x-rays showed good healing.
On January 30, 2014 OWCP contacted Dr. Shuler directly and asked him to submit an
impairment rating in accordance with the sixth edition of the A.M.A., Guides (2008). It sent
copies of the January 30, 2014 correspondence to both appellant and his then-counsel and
advised that it was appellant’s responsibility to ensure that Dr. Shuler provide the requested
information within 30 days. However, no additional evidence was received within the allotted
time.
In a March 14, 2014 decision, OWCP denied appellant’s claim for a schedule award.
On March 31, 2014 appellant requested reconsideration. Along with the request, he
submitted operative reports dated July 29 and 31, 2009. Appellant also submitted an August 6,
2009 hospital discharge summary, as well as Dr. Shuler’s July 25, 2012 and January 16, 2013
treatment records. Additionally, he provided a March 24, 2014 report from Dr. Shuler, who
found 7 percent impairment of the left upper extremity (LUE) and 27 percent impairment of the
right lower extremity (RLE) based on the fifth edition of the A.M.A., Guides (2001). With
respect to appellant’s left forearm, Dr. Shuler noted that there was some mild limitation of range
of motion. He also indicated that appellant’s x-rays showed good healing. As to appellant’s
right lower extremity, Dr. Shuler found stage 2 lymphedema. He reported moderate swelling
that was incompletely controlled with elastic supports. Dr. Shuler additionally noted that
appellant still had some weakness, with reported ankle strength of 3+ to 4 out of 5. Appellant’s 7

5

The January 16, 2013 treatment records included additional remarks regarding right ankle x-ray findings and
assessment/plan that were consistent with Dr. Shuler’s July 25, 2012 treatment notes.

3

percent LUE rating was based on scarring and restriction of motion and the 27 percent RLE
rating was based on stage 2 lymphedema (15 percent) and weakness (12 percent).
By decision dated April 10, 2014, OWCP denied appellant’s request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions, and organs of the body.6 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.7 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).8
ANALYSIS -- ISSUE 1
At the time OWCP issued its March 14, 2014 schedule award decision, the record did not
include an impairment rating regarding appellant’s upper and lower extremities. Prior to denying
his claim, OWCP twice advised appellant of the need to submit an impairment rating under the
A.M.A., Guides (6th ed. 2008). Dr. Shuler’s July 25, 2012 attending physician’s report (CA-20)
and treatment notes did not specifically address impairment. Similarly, his January 16, 2013
treatment notes failed to address the extent of any upper or lower extremity impairment. These
records did not include a sufficiently detailed description of impairment such that one could
visualize the character and degree of appellant’s disability.9 Dr. Shuler provided minimal
examination findings regarding appellant’s left wrist/hand. While his notes regarding appellant’s
right ankle condition included mention of pain, swelling, and weakness, he otherwise provided
scant information to allow one to quantify the extent of any impairment.
On January 30, 2014 OWCP contacted Dr. Shuler directly and asked that he submit an
impairment rating in accordance with the sixth edition of the A.M.A., Guides (2008). No
additional evidence was received within the 30-day allotment. Consequently, OWCP denied
appellant’s claim on March 14, 2014. Based on the record at the time, the Board finds that
appellant failed to establish entitlement to a schedule award.

6

For total loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1). For
a 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. Id. at § 8107(c)(2).
7

20 C.F.R. § 10.404.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
9

See id. at Chapter 2.808.5b(2) (February 2013).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.10 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.11 One such limitation is that the application for
reconsideration must be sent within one year of the date of the merit decision for which review is
sought.12 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.13 When a timely application for reconsideration does not meet at least
one of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.14
ANALYSIS -- ISSUE 2
The March 31, 2014 request for reconsideration neither alleged nor demonstrated that
OWCP erroneously applied or interpreted a specific point of law. Appellant also did not advance
any relevant legal arguments not previously considered by OWCP. He merely noted that he was
previously unaware that Dr. Shuler had not submitted an impairment rating. The Board finds
that appellant is not entitled to a review of the merits based on the first and second requirements
under section 10.606(b)(2).15
Appellant also failed to submit any relevant and pertinent new evidence with his
March 31, 2014 request for reconsideration.
Most of the evidence he provided on
reconsideration was previously submitted, such as Dr. Shuler’s July 25, 2012 and January 16,
2013 treatment notes. Providing additional evidence that repeats or duplicates information
already in the record does not constitute a basis for reopening a claim.16 The only new evidence
was Dr. Shuler’s March 24, 2014 impairment rating. After briefly summarizing appellant’s
treatment through January 16, 2013, Dr. Shuler concluded that he had 7 percent LUE impairment
and 27 percent RLE impairment. Although the rating was noted to have been based on
application of the A.M.A., Guides (5th ed. 2001), he omitted any reference to specific chapters,
sections, Tables, and/or Figures upon which he relied in determining the extent of appellant’s
upper and lower extremity impairments. Moreover, Dr. Shuler’s reported reliance on the fifth

10

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
11

20 C.F.R. § 10.607.

12

Id. at § 10.607(a).

13

Id. at § 10.606(b)(2).

14

Id. at §§ 10.607(b), 10.608(b).

15

Id. at § 10.606(b)(2)(i) and (ii).

16

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

5

edition of the A.M.A., Guides (2001) was contrary to OWCP’s repeated instructions regarding
use of the sixth edition of the A.M.A., Guides (2008).
According to Dr. Shuler, the upper extremity impairment was due to limited motion and
scarring and the lower extremity rating was based on swelling and weakness. He appears to have
relied on his January 16, 2013 examination findings. While ostensibly new, Dr. Shuler’s
March 24, 2014 impairment rating was largely based on prior evidence OWCP already deemed
insufficient to support appellant’s claim for a schedule award. Moreover, his mere reference to
an outdated and inapplicable edition of the A.M.A., Guides does not make this latest report
“relevant and pertinent.” Because appellant did not provide any new medical evidence that
might arguably impact the prior decision, he is not entitled to a review of the merits based on the
third requirement under section 10.606(b)(2).17 Accordingly, OWCP properly declined to reopen
appellant’s case under 5 U.S.C. § 8128(a).
CONCLUSION
Appellant failed to establish entitlement to a schedule award. The Board also finds that
OWCP properly denied further merit review with respect to his March 31, 2014 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the April 10 and March 14, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 24, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
17

20 C.F.R. § 10.606(b)(2)(iii).

6

